Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3,16 is/are rejected under 35 U.S.C. 102(a)(1) as being fully met by Yim et al (USPGP 2012/0129458).
Regarding Claim 1, Yim discloses an elevator system 101, comprising:
an elevator car 110 disposed in and constructed and arranged to move along a hoistway generally defined by a stationary structure 100; and
a short-range communication system configured to provide communication between the elevator car 110 and the stationary structure 100, the short-range communication system including a first car transceiver 105 carried by the elevator car, a plurality of hoistway transceivers 300 spaced along the hoistway, and a first network coordinator (controller) operatively coupled to the plurality of hoistway transceivers 300 to provide un-interrupted communication.


Regarding Claim 3, Yim discloses the short-range communication system includes a second network coordinator (transceivers 105 implicitly require a transceiver controller 400 to coordinate) operatively coupled to the first and second car transceivers 105 to facilitate un-interrupted communication.
Regarding Claim 16, Yim discloses a rope-less elevator system comprising:
an elevator car 110 disposed in and constructed and arranged to move along a hoistway generally defined by a stationary structure 100; and
a short-range communication system configured to provide communication between the elevator car 110 and the stationary structure 100, the short-range communication system including a first car transceiver 105/400 and a second car transceiver 105 spaced below the first car transceiver and carried by the elevator car (Fig. 2A), a plurality of hoistway transceivers 300 spaced along the hoistway, a first network coordinator (controller) operatively coupled to the plurality of hoistway transceivers 300 and carried by the stationary structure 100 to facilitate un-interrupted communication, and a second network coordinator (transceivers 105 implicitly require a transceiver controller 105 to coordinate) operatively coupled to the first and second car transceivers 105 and carried by the elevator car to facilitate un-interrupted communication.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4,10-12,17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yim in view of Kusserow (USPGP 2016/0185568).
Regarding Claims 4,17 Yim (applied here in a similar manner as to claims 3 and 16 above) discloses all features claimed, but does not explicitly teach that the elevator system’s short-range communication system is a near field communication system.
Kusserow discloses an elevator communication system which comprises a near field communication system (para. 0030). It would have been obvious to one of ordinary skill in the art to adapt the teachings of Yim with those of Kusserow, as the use of a near field communication system is a more simple and energy efficient communication system, as is known in the art to be desirable (Kusserow, paras. 0006, 0007).
Regarding Claims 10,11 Kusserow discloses at least one sensor 11 carried by the elevator car and configured to output a signal to a second network coordinator 6, wherein the at least one sensor 11 is configured to monitor at least a position of one or more doors of the elevator car (para. 0038).
Regarding Claim 12, Kusserow discloses a modern electronic circuit module 6 that implicitly includes a microprocessor (para. 0038).



s 5,6,13,14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yim in view of Kusserow, and further in view of Rodriguez (USPGP 2016/0311656).
Regarding Claims 5 and 6, the Yim/Kusserow combination (discussed above) discloses all features claimed, but does not explicitly teach a linear propulsion system constructed and arranged to propel the elevator car, the linear propulsion system including a plurality of primary coils engaged to and distributed along the hoistway.
Rodriguez discloses an elevator linear propulsion system constructed and arranged to propel the elevator car 14, the linear propulsion system including a plurality of primary coils 42 engaged to and distributed along a hoistway 12.
It would have been obvious to one of ordinary skill in the art to adapt the Yim/Kusserow combination with the Rodriguez propulsion teachings, as the teachings of Rodriguez are known to be functionally equivalent in the art. 
Regarding Claim 13, Rodriguez is applied to the Yim/Kusserow combination to claim 11 in a similar manner as above. 
Regarding Claim 14, Rodriguez discloses the linear propulsion system includes a control system 48 configured to select and energize the plurality of primary coils 42, the control system including a plurality of switches 36,38 with each one of the plurality of switches 36,38 being associated with a respective one of the plurality of primary coils 42 (Fig. 3A), and wherein the plurality of switches 36,38 selectively close to energize a selected one of the plurality of primary coils 42 associated with a location of the elevator car 14.




Allowable Subject Matter
Claims 7-9, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited show related teachings in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837